PER CURIAM.
Harold J. Carr challenges various costs and fees imposed as conditions of probation. We find error in only two assessments. The record fails to cite the authorization for imposing costs payable to the Court Improvement Fund and the Hillsborough County Drug Fund. These discretionary costs cannot be assessed unless the record specifies the statutory authority. Accordingly, we strike these costs. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). We affirm in all other respects. On remand, the state may seek these costs again pursuant to Sutton.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and BLUE and LAZZARA, JJ., concur.